DETAILED ACTION
This action is responsive to application filed on May 30, 2019.
The preliminary amendments filed on June 02, 2019 have been acknowledged and considered.
Claims 2-4, 8-12, 15-16 and 18-19 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's Remarks, filed June 02, 2019, has been fully considered and entered.
Accordingly, Claims 2-4, 8-12, 15-16, 18-19 and 21-28 are pending in this application. Claims 2-4, 8-12, 15-16 and 18-19  were amended. Claims 1, 5-7, 13-14, 17 and 20 were cancelled. Claims 21-28 are new. Claims 21, 23 and 26 are independent claims. 

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated September 11, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 23 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following appears to be unsupported by the specification:
The claim recites "wherein the individual sets of the one or more characters are each less than all of the multiple textual characters of which the first metadata tag is comprised". Does the individual sets of the one or more characters refers to words or phrases, and each words or phrases contain less words or phrases than all of the multiple textual character from the metadata tag combined? Or does this mean that a single character contains less characters than all of the multiple textual character combined? So this means that the description will be shorter than the number of all of the multiple textual characters from the first metadata tag?  How and where is this supported by the specification? 

Claims 8 and 18  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following appears to be unsupported by the specification:
The claim recites "identifying the first word or phrase and the second word or phrase for inclusion within the expanded first metadata tag based upon a longer phrase…" Where is this supported?

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2-4, 8-12, 15-16, 18-19 and 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,325,221. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to substantially the same invention.
Instant Application
Pat. No. 10,325,221
21. A method of improving computer search results by extending a computer search index with generated metadata tag descriptions, the method comprising: obtaining, at a computing device, a first content, the first content comprising a first metadata tag, the first metadata tag comprising multiple textual characters;

determining, with the computing device, that words or phrases correspond to sets of one or more characters of the first metadata tag based on a first probability matrix;

generating, with the computing device, an expanded version of the first metadata tag by replacing the sets of the one or more characters of the first metadata tag with the words or phrases determined to correspond to the sets of the one or more characters;

retrieving, at the computing device, descriptive content providing further information about the expanded first metadata tag, the descriptive content differing from the first content; and 

generating, at the computing device, a first description for the first metadata tag based upon the retrieved descriptive content; 

[[wherein the individual sets of the one or more characters are each less than all of the multiple textual characters of which the first metadata tag is comprised;]] 

wherein the probability matrix comprises, for each of the sets of the one or more characters of the first metadata tag, probabilities that each of multiple different words or phrases correspond to the each of the sets of the one or more characters; and 

wherein the probabilities contained in the first probability matrix are dependent, at least in part, on the first content.

1.  A method of improving computer search results by extending a computer search index with generated metadata tag descriptions, the method comprising: obtaining, at a computing device, content comprising a metadata tag comprising textual characters;

identifying with the computing device, a first word or phrase based on a first probability that the first word or phrase corresponding to a first one or more textual characters of the metadata tag being above a first threshold probability, the first threshold probability being based on the first one or more textual characters, 

wherein the first probability is obtained from a probability matrix that identifies probabilities that one or more textual characters represent one or more words based on other textual characters of a same metadata tag and based on the obtained content;

generating, with the computing device, an expanded version of the metadata tag, the expanded metadata tag comprising the first words or phrase in place of the first one or more textual characters, the second word or phrase in place of the second one or more textual characters, and other words or phrases in place of corresponding other characters of the metadata tag, the other words or phrases having been identified in a manner analogous to the identifying the first word or phrase and the identifying the second word or phrase;

retrieving, at the computing device, descriptive content providing further information about the expanded metadata tag, the descriptive content differing from the obtained content;

generating, at the computing device, a description for the metadata tag based upon the retrieved descriptive content.




Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 8
Claim 1
Claim 9
Claim 5
Claim 10
Claim 6
Claim 11
Claim 7
Claim 12
Claim 8
Claim 22
Claim 9
23. One or more computing devices for improving computer search results by extending a computer search index with generated metadata tag descriptions, the one or more computing devices, in aggregate, comprising: one or more processing units; and computer-readable memory comprising computer-executable instructions, which, when executed by the one or more processing units, cause the one or more computing devices to: obtain a first content, the first content comprising a first metadata tag, the first metadata tag comprising multiple textual characters;

determine that words or phrases correspond to sets of one or more characters of the first metadata tag based on a first probability matrix; 

generate an expanded version of the first metadata tag by replacing the sets of the one or more characters of the first metadata tag with the words or phrases determined to correspond to the sets of the one or more characters; 

retrieve descriptive content providing further information about the expanded first metadata tag, the descriptive content differing from the first content; 

and generate a first description for the first metadata tag based upon the retrieved descriptive content; 

[[wherein the individual sets of the one or more characters are each less than all of the multiple textual characters of which the first metadata tag is comprised;]] 

wherein the probability matrix comprises, for each of the sets of the one or more characters of the first metadata tag, probabilities that each of multiple different words or phrases correspond to the each of the sets of the one or more characters; and 

wherein the probabilities contained in the first probability matrix are dependent, at least in part, on the first content.

10. A computing device for improving computer search results by extending a computer search index with generated metadata tag descriptions, the computing device comprising: one or more processing units; and computer-readable memory comprising computer-executable instructions, which, when executed by the one or more processing units, cause the computing device to: obtain content comprising a metadata tag comprising textual characters;


identify a first words or phrase based on a first probability that the first word or phrase corresponding to a first one or more textual characters of the metadata tag being above a first threshold probability, the first threshold probability being based on the first one or more textual characters, wherein the first probability is obtained from utilizing a probability matrix that identifies probabilities that one or more textual characters represent one or more words based on other textual characters of a same metadata tag and based on the obtained content;

generate an expanded version of the metadata tag, the expanded metadata tag comprising the first generated words or phrase in place of the first one or more corresponding textual characters, the second word or phrase in place of the second one or more textual characters, and other words or phrases in place of corresponding other characters of the metadata tag, the other words or phrases having been identified in a manner analogous to the identifying the first word or phrase and the identifying the second word or phrase;


retrieve descriptive content providing further information about the expanded metadata tag, the descriptive content differing from the obtained content;

generate a description for the metadata tag based upon the retrieved descriptive content.



Claim 15
Claim 11
Claim 16
Claim 12
Claim 18
Claim 10
Claim 19
Claim 13
Claim 24
Claim 14
Claim 25
Claim 15
26. A computer readable storage medium comprising computer-executable instructions, which, when executed, cause a computing device to improve computer search results by extending a computer search index with generated metadata tag descriptions by performing steps comprising: obtaining a first content, the first content comprising a first metadata tag, the first metadata tag comprising multiple textual characters; 

determining that words or phrases correspond to sets of one or more characters of the first metadata tag based on a first probability matrix; 

generating an expanded version of the first metadata tag by replacing the sets of the one or more characters of the first metadata tag with the words or phrases determined to correspond to the sets of the one or more characters; 

retrieving descriptive content providing further information about the expanded first metadata tag, the descriptive content differing from the first content; and 

generating a first description for the first metadata tag based upon the retrieved descriptive content; 

[[wherein the individual sets of the one or more characters are each less than all of the multiple textual characters of which the first metadata tag is comprised;]] 

wherein the probability matrix comprises, for each of the sets of the one or more characters of the first metadata tag, probabilities that each of multiple different words or phrases correspond to the each of the sets of the one or more characters; and wherein the probabilities contained in the first probability matrix are dependent, at least in part, on the first content.
16. A computer readable medium comprising computer- executable instructions, which, when executed, cause a computing device to improve computer search results by extending a computer search index with generated metadata tag descriptions by performing steps comprising: obtaining content comprising a metadata tag comprising textual characters;

identify  a first words or phrase based on a first probability that the first word or phrase corresponds to a first one or more textual characters of the metadata tag being above a first threshold probability, the first threshold probability being based on the first one or more textual characters, wherein the first probability is obtained from a probability matrix that identifies probabilities that one or more textual characters represent one or more words based on other textual characters of a same metadata tag and based on the obtained content;

generating an expanded version of the metadata tag, the expanded metadata tag comprising the first words or phrase in place of the first one or more textual characters, the second word or phrase in place of the second one or more textual characters, and other words or phrases in place of corresponding other characters of the metadata tag, the other words or phrases having been identified in a manner analogous to the identifying the first word or phrase and the identifying the second word or phrase;

retrieving descriptive content providing further information about the expanded metadata tag, the descriptive content differing from the obtained content;

generating a description for the metadata tag based upon the retrieved descriptive content.
Claim 27
Claim 17
Claim 28
Claim 18



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 8-10, 12, 15, 18-19, 21-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Brun (US Patent Application Publication No. US 20150120788 A1), in view of Franceschini (US Patent Application Publication No. US 20160012125 A1).

Regarding independent claim 21, Brun teaches a method of improving computer search results by extending a computer search index with generated metadata tag descriptions, the method comprising: obtaining, at a computing device, a first content, the first content comprising a first metadata tag, the first metadata tag comprising multiple textual characters; (See Brun [0003] “ A hashtag is a form of metadata tag.” See also Brun Fig. 3, [0051-0054] “ The method begins at S100. At S102, a micro-blog or a corpus 14 of multiple micro-blogs is accessed and/or received. At S104, the content 22 of each of the micro-blogs 12 is extracted [Thus, obtaining [at least] a first content], e.g., by the extraction component 36, if this has not already been performed. At S106, hashtags 26 [i.e. first metadata tags], if any, are identified in each micro-blog 12 [Thus, the first content comprising a first metadata tag], by the extraction component 36.” See also Fig. 2 Showing hashtags 26  comprising textual characters.)

determining, with the computing device, that words or phrases correspond to sets of one or more characters of the first metadata tag based on a first probability matrix; (See Brun claim 3 “ wherein the decomposing of the hashtag comprises starting at a first end of the hashtag, searching for the longest sequence of characters, starting with the first character, which is recognized in a predefined word lexicon, splitting the hashtag at the end of the longest recognizable sequence of characters, and repeating the searching, starting with the next character after the longest sequence, until no more characters remain to be searched” See also  Brun [0055] “ At S108, the identified hashtag(s) [i.e. first metadata tag] are decomposed into a sequence of words [i.e.  words or phrases], by the decomposition component 40. [Thus, determining that words or phrases correspond to sets of one or more characters of the first metadata tag]”)

Brun dos not explicitly disclose based on a first probability matrix

However, Franceschini discloses determining, with the computing device, that words or phrases correspond to sets of one or more characters of the first metadata tag based on a first probability matrix; (See Franceschini [0005] “The method also includes receiving a query that includes one of the concepts in the concept graph as a search term, searching the CII for the search term, and generating query results from the searching. The query results include at least a subset of the pointers to documents. [Thus, obtaining [at least] a first content]” See also Franceschini [0038] “the term “concept graph” refers to a visual representation that may be used to define a space of concepts and their relationships. A concept graph is an example of a knowledge base” See also Franceschini [0044] “As shown in the embodiment of FIG. 1, a document 102 [i.e. [at least] a first content] (e.g., from a corpus of documents) is input to a natural language processing (NLP) engine 104 and text from the document 102 is automatically linked to concepts in a knowledge base 106” See also Franceschini [0114] “text annotation [i.e. metadata tag] techniques such as the ones described previously which have the role of picking out mentions of concepts [i.e. words or phrases that correspond to sets of one or more characters of the first metadata tag] in the text.” See also Franceschini [0039] “Embodiments described herein rely on the ability to compute [Thus, determining] an estimate of how relevant a concept [i.e. words or phrases] in a concept graph is to another concept in the concept graph. One way to accomplish this is through the use of Markov chain techniques. A Markov chain [i.e. probability matrix] can be built by regarding each of the nodes in the concept graph as a state in the Markov chain...Computationally, this is accomplished by first multiplying the transition probability matrix of the Markov chain times the current state probability vector. [Thus, based on a first probability matrix]” See also Franceschini [0107] “One embodiment provides the capability to determine the meaning (or meanings) of a hashtag presented in a user's social media application (e.g., TWITTER)...However, if one regards a large collection of tweets as the reference corpus, then analysis of this larger amount of text has a higher probability of successfully being able to define the meaning (or meanings, in case it has multiple senses) because analysis of the tweets' text using the embodiments described herein will result in linkages into an existing concept graph with higher probability [Thus, based on a first probability matrix] than if a single tweet was employed.”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Brun decomposition component 20 to incorporate the teachings of Franceschini to include a Markov chain which uses a probability matrix to estimate relevant concepts [i.e. words or phrases] using weight of each path in the concept graph that connect a concept to another concept (Franceschini 0041, Abstract) to generate search results. 

One would be motivated to do so to obtain relevant search results (Franceschini 0046).

	Brun in view of Franceschini further disclose generating, with the computing device, an expanded version of the first metadata tag by replacing the sets of the one or more characters of the first metadata tag with the words or phrases determined to correspond to the sets of the one or more characters; (See Brun [0056-0057] “At S110, the sequence of words is natural language processed, by the parser 44, to identify opinion dependencies which involve a polar term and its target.” See also Brun [0089-0091] “The decomposed hashtag [i.e. words or phrases determined to correspond to the sets of the one or more characters] may be processed by the linguistic parser 44 of the system 10, which takes as input the tokenized output of the decomposition component 40 which may also provide tags from the word lexicon 41, which identify parts of speech of each of the recognized words (some of which may have more than one part of speech). FIG. 5 illustrates this step in one example embodiment. At S302, the parser 44 assigns candidate parts of speech (POS), such as noun, verb, adjective, adverb, to each word [Thus generating multiple expanded versions of the first metadata], for at...At S304, polar terms, such as polar predicates and adjectives, are identified using the polar vocabulary 48. The parser includes a normalization component that matches words, such as verbs to their lemmatized (root) form, which in the case of verbs may be the infinitive form and in the case of nicknames, the stored name of the person [Thus, generating an expanded version of the first metadata tag by replacing the sets of the one or more characters of the first metadata tag with the words or phrases determined to correspond to the sets of the one or more characters]”)

retrieving, at the computing device, descriptive content providing further information about the expanded first metadata tag, the descriptive content differing from the first content; and (See Brun [0094] “At S306, expressions of a set of predetermined type(s) may be extracted, such as NOUN-ADJECTIVE and NOUN-PREDICATE expressions, and normalized to form patterns” See Brun Fig. 5 Showing Output hashtags and extracted information in step s308, then continue to s112.
See Brun [0057] “At S112, opinion detection rules are applied by the sentiment analysis component 46 to the natural language processed sequence, and an overall opinion of the hashtag is assigned” See also Fig. 3 Showing generate hashtag polarity and/or identified target [Thus, retrieving descriptive content providing further information about the expanded first metadata tag, the descriptive content differing from the first content])

generating, at the computing device, a first description for the first metadata tag based upon the retrieved descriptive content; (See Brun Fig. 3, [0062] “ At S122 an opinion 68 [i.e. a first description] on the topic is automatically generated, by the opinion detection component 54, by accessing the lexicon 52, based on the processed hashtags which are indexed as referring to that topic, constrained by the query time frame, if any. [Thus,  generating, a first description for the first metadata tag based upon the retrieved descriptive content]”)

wherein the probability matrix comprises, for each of the sets of the one or more characters of the first metadata tag, probabilities that each of multiple different words or phrases correspond to the each of the sets of the one or more characters; and wherein the probabilities contained in the first probability matrix are dependent, at least in part, on the first content. (See Franceschini [0114] “text annotation [i.e. metadata tag] techniques such as the ones described previously which have the role of picking out mentions of concepts [i.e. words or phrases that correspond to sets of one or more characters of the first metadata tag] in the text.” See also Franceschini [0039] “Embodiments described herein rely on the ability to compute [Thus, determining] an estimate of how relevant [i.e. probabilities] a concept [i.e. words or phrases] in a concept graph is to another concept in the concept graph. One way to accomplish this is through the use of Markov chain techniques. A Markov chain [i.e. probability matrix] can be built by regarding each of the nodes in the concept graph as a state in the Markov chain...Computationally, this is accomplished by first multiplying the transition probability matrix of the Markov chain times the current state probability vector. [Thus, based on a first probability matrix]” See also Franceschini [0041] “ what these Markov chain techniques are accomplishing is to measure the relevance of a concept to another concept by performing a weighting of each of the paths that connect a concept to another concept. [Thus, probabilities that each of multiple different words or phrases correspond to the each of the sets of the one or more characters]” See also Franceschini [0038] “the term “concept graph” refers to a visual representation that may be used to define a space of concepts and their relationships. A concept graph is an example of a knowledge base” See also Franceschini [0044] “As shown in the embodiment of FIG. 1, a document 102 (e.g., from a corpus of documents) is input to a natural language processing (NLP) engine 104 and text from the document 102 is automatically linked to concepts in a knowledge base 106 [Thus,  the probabilities contained in the first probability matrix are dependent, at least in part, on the first content])

	Regarding claim 2, Brun further in view of Franceschini, [hereinafter Brun-Frnaceschini], teaches all limitations and motivations of claim 21, further comprising: receiving a query comprising the first metadata tag; identifying the expanded first metadata tag as an expansion of the first metadata tag; and providing the first description for the first metadata tag as a query result for the query. (See Brun [0061] “ At S120, a query 66 may be received for a given topic, such as a proper name, e.g., a person, event, object, or the like.” See also Brun [0030-0031] “ A “topic” can be a proper name or other predefined noun or noun phrase or the like which is of interest and for which opinion dependencies with polar terms can be extracted. This information can be stored in a hashtag lexicon” See also Brun [0036] “The parser may tag some of the words with topics, e.g., which identify them as named entities...In this way, some of the identified dependency relations can include words or phrases which have been tagged as topics [Thus, topics can be tags (i.e. metadata tags)]” See also Brun [0040] “ An opinion detection component 54...receives as input a query 56, which may include a specified topic [i.e. a first metadata tag]” See also Brun [0062-0063] “At S122 an opinion 68 on the topic is automatically generated, by the opinion detection component 54, by accessing the lexicon 52, i.e., based on the processed hashtags which are indexed [Thus, identifying the expanded first metadata tag, see steps s] as referring to that topic...At S124, the opinion 68 may be output from the system, e.g., to the client device, or may be further processed by the system. [Thus, providing the first description for the first metadata tag as a query result for the query]”)

Regarding claim 3, Brun-Franceschini, teaches all limitations and motivations of claim 21, further comprising: retrieving a second content comprising the first metadata tag and a second metadata tag; and identifying, based on the second content, the second metadata tag as being related to the first metadata tag. (See Brun [0033]” Some or all of the received micro-blogs include one or more hashtags” See also Brun [0117-0121]  Disclosing an example of a corpus made available in the context two French politicians Joh Smith and Paul Doe, the corpus contains about 20,000 tweets, the method extract a list of 896 valid decomposed hashtags [Thus, retrieving at least a second content  comprising [a] first metadata tag and a second metadata tag]. Of the 896 hashtags are  #SmithRubbish” and “#”SmithWeLoveYou [Thus, identifying, based on the second content, the second metadata tag as being related to the first metadata tag])

Regarding claim 8, Brun-Franceschini, teaches all limitations and motivations of claim 21, the determining that words or phrases correspond to the sets of one or more characters comprising: identifying a first word or phrase for a first set of one or more characters based upon the first word or phrase having a first frequency probability, within the probability matrix, above a threshold; (See also Franceschini [0114] “text annotation [i.e. metadata tag] techniques such as the ones described previously which have the role of picking out mentions of concepts [i.e. words or phrases that correspond to sets of one or more characters] in the text.” See also Franceschini [0091-0094] "As shown in FIG. 3, the term “Mambo” [i.e. set of one or more characters] is entered in box 302...text is extracted from the reference corpus which may contain information describing aspects of the “Mambo”...When doing this text search, variants of the word “Mambo” may be searched for as well, for example “mambo”...the text containing these mentions is analyzed using a technique for extracting concepts from this text...the concepts that were extracted from the text containing these mentions are shown at 306. [Thus, identifying a first word or phrase for a first set of one or more characters]" See also Franeshini [0039] “ Embodiments described herein rely on the ability to compute an estimate of how relevant a concept [ i.e. words or phrases that correspond to sets of one or more characters] in a concept graph is to another concept in the concept graph. One way to accomplish this is through the use of Markov chain techniques. A Markov chain can be built by regarding each of the nodes in the concept graph as a state in the Markov chain, where the links in the concept graph are an indication of the next states that may be visited from that state. The probability of going to a state conditional upon being in another state can be made to depend on a weight that may exist for an edge in the concept graph.  Computationally, this is accomplished by first multiplying the transition probability matrix of the Markov chain times the current state probability vector.” See also Franceschini [0086] “a link [i.e. an indication with a weight based on probability] can be created from the text string to one of the concepts in the knowledge base based on a link confidence score of the concept being more than a threshold value [Thus, above a threshold] away from a prescribed threshold” See also Franceschini [0056] “The model for choosing which concept to utter words from can also be treated as a Markov model [Thus, within a probability matrix]” See also Franceschini [0054] “When uttering words [Thus, identifying words or phrases] from a data source that is the description of a concept [Thus, that correspond to sets of one or more characters] ,  a word [i.e. a first word or phrase] in the data source can be selected at random using a probability distribution that gives a higher probability [Thus, within the probability matrix] to words  that occur earlier [Thus, having a first frequency probability, above the threshold] in the description and a lower probability to words that occur later in the description”)

identifying a second word or phrase for a second set of one or more characters based upon the second word or phrase having a second frequency probability, within the probability matrix, above the threshold; (See also Franceschini [0114] “text annotation [i.e. metadata tag] techniques such as the ones described previously which have the role of picking out mentions of concepts [i.e. words or phrases that correspond to sets of one or more characters] in the text.” See also Franeshini [0039] “ Embodiments described herein rely on the ability to compute an estimate of how relevant a concept [ i.e. words or phrases that correspond to sets of one or more characters] in a concept graph is to another concept in the concept graph. One way to accomplish this is through the use of Markov chain techniques. A Markov chain can be built by regarding each of the nodes in the concept graph as a state in the Markov chain, where the links in the concept graph are an indication of the next states that may be visited from that state. The probability of going to a state conditional upon being in another state can be made to depend on a weight that may exist for an edge in the concept graph.  Computationally, this is accomplished by first multiplying the transition probability matrix of the Markov chain times the current state probability vector.” See also Franceschini [0086] “a link [i.e. an indication with a weight based on probability] can be created from the text string to one of the concepts in the knowledge base based on a link confidence score of the concept being more than a threshold value [Thus, above a threshold] away from a prescribed threshold” See also Franceschini [0056] “The model for choosing which concept to utter words from can also be treated as a Markov model [Thus, within a probability matrix]” See also Franceschini [0054] “When uttering words [Thus, identifying words or phrases] from a data source that is the description of a concept [Thus, that correspond to sets of one or more characters] , a word [i.e. a second word or phrase] in the data source can be selected at random using a probability distribution that gives a higher probability [Thus, within the probability matrix] to words  that occur earlier [Thus, having a second frequency probability, above the threshold] in the description and a lower probability to words that occur later in the description”)

	Regarding claim 9, Brun-Franceschini, teaches all limitations and motivations of claim 21, the generating the first a description comprising: extracting a first descriptive phrase from the retrieved descriptive content; and responsive to the first descriptive phrase occurring within the retrieved descriptive content above a threshold, including the first descriptive phrase within the first description. (See also Brun [0091] "At S304, polar terms, such as polar predicates and adjectives, are identified using the polar vocabulary 48. The parser includes a normalization component that matches words, such as verbs to their lemmatized (root) form, which in the case of verbs may be the infinitive form and in the case of nicknames, the stored name of the person" See also Brun [0094] "At S306, expressions of a set of predetermined type(s) may be extracted, such as NOUN-ADJECTIVE and NOUN-PREDICATE expressions, and normalized to form patterns [Thus, extracting a first descriptive phrase from the retrieved descriptive content]”  See Brun Fig. 5 Showing Output hashtags and extracted information in step s308, then continue to s112. See also Brun [0062] Disclosing step s122 generating an opinion 68 [i.e. description] based on the previous steps [Thus, including s110] as shown in Fig. 3 See also Brun  [0062] “ The opinion 68 may also take into account the number of occurrences [Thus, at least more than 0] of each hashtag and/or the opinions extracted from the text content 24 [Thus, including the first descriptive phrase within the first description]”)

Regarding claim 10, Brun-Franceschini, teaches all limitations and motivations of claim 21, the generating the first a description comprising: generating a first description candidate and a second description candidate for the first metadata tag based upon the retrieved descriptive content; and (See Brun [0055] “At S110, the sequence of words is natural language processed, by the parser 44, to identify opinion dependencies which involve a polar term and its target.” See also Brun [0090] “At S302, the parser 44 assigns candidate parts of speech (POS), such as noun descript, verb, adjective [i.e. description candidate], adverb, to each word”  See also Brun [0091] "At S304, polar terms, such as polar predicates and adjectives, are identified using the polar vocabulary 48. The parser includes a normalization component that matches words, such as verbs to their lemmatized (root) form, which in the case of verbs may be the infinitive form and in the case of nicknames, the stored name of the person" See also Brun [0094] "At S306, expressions of a set of predetermined type(s) may be extracted, such as NOUN-ADJECTIVE [i.e. description candidate],  and NOUN-PREDICATE expressions, and normalized to form patterns [Thus, extracting a first descriptive phrase from the retrieved descriptive content]” [Examiner notes that each metadata tag can be decomposed into multiple words. Thus, generating multiple description candidates (e.g. a first and a second description candidate)])

receiving a user selection of either the first description candidate or the second description candidate for utilization in generating the first description for the metadata tag. (See Franceschini [0249] “A summary can be created by selecting a threshold number of the concepts having a greatest degree of relation to the conceptual query, and then output (e.g., to a user interface). The summary [i.e. description candidates] can include excerpts of text from documents highlighting extracted concepts that have a degree of relevance to the conceptual query. Each of the concepts in the summary can be associated with a hyperlink and based on a user selecting [Thus, receiving a user selection] the hyperlink, a new list of summaries [i.e. description] related to the concept in the hyperlink can be output. [Thus, generating the first description for the metadata tag])

	Regarding claim 12, Brun-Franceschini, teaches all limitations and motivations of claim 21, further comprising: associating a first temporal identifier with the first description, the first temporal identifier corresponding to a first time range during which the first description is descriptive of the first metadata tag; (See Brun [0033] “ The micro-blog may also include a date and/or time 20 [i.e. [a] temporal identifier] on which the micro-blog was made publicly available by a micro-blogging service.” See also Brun [0032] “The corpus may be limited to a predefined time interval, such as micro-blogs posted in the last hour(s), day(s), week(s), or the like. [Thus, a time range]” See also Brun [0061-0062] “At S120, a query 66 may be received for a given topic, such as a proper name, e.g., a person, event, object, or the like. The query may also specify a time frame [i.e. time range] such as the last two days. At S122 an opinion 68 [i.e. description] on the topic is automatically generated, by the opinion detection component 54, by accessing the lexicon 52, i.e., based on the processed hashtags [i.e. metadata tags] which are indexed as referring to that topic, constrained by the query time frame [i.e. time range], if any. [ Thus, the first temporal identifier corresponding to a first time range during which the first description is descriptive of the first metadata tag ]”)

storing the first description within a data structure based upon the first temporal identifier; (See Brun [0111] “the hashtag may be associated with other information, such as the time(s) 20 [i.e. a temporal identifier] at which it was used, extracted from the micro-blog(s) in which it was used.” See Brun [0020] “ opinion extraction system includes memory [Thus, a data structure] which stores a lexicon of hashtags in which at least some of the hashtags are each associated with opinion information [i.e. at least a first description based upon the first temporal identifier])

generating a second description for the first metadata tag based upon a second expanded version of the first metadata tag and a second descriptive content associated with a second time range; (See Brun [0062] “The opinion 68 may also take into account the number of occurrences of each hashtag and/or the opinions extracted from the text content 24.” See also Brun [0059-0060] “At S116, the text content 24 of...a new micro-blog [Thus, associated with a second time range.] may be processed in a similar manner to the hashtag, i.e., natural language processed by the parser 44 and opinion identified by the sentiment analysis component 46. In this embodiment, the hashtags [i.e. first metadata tag] present in the micro-blog may each be treated as a noun and the opinion information associated with the hashtag in the lexicon (if any) [Thus,  based upon a second expanded version of the first metadata tag and a second descriptive content associated with a second time range.] is used to identify an opinion for the micro-blog [i.e. new micro-blog] as a whole [Thus, different from the first from the first descriptive content]. See also Brun [0032] “The corpus may be limited to a predefined time interval, such as micro-blogs [i.e. new micro-blog] posted in the last hour(s), day(s), week(s), or the like. [Thus, a time range]” At S118, the micro-blog as a whole may be assigned [Thus, generating] an opinion [i.e. second description], based on the opinion(s) identified in the hashtag and optionally also the text content.”)

associating a second temporal identifier with the second description, the second temporal identifier corresponding to the second time range during which the second description is descriptive of the first metadata tag; and storing the second description within the data structure based upon the second temporal identifier. (See Brun [0032] “The corpus may be limited to a predefined time interval, such as micro-blogs [i.e. new micro-blog] posted in the last hour(s), day(s), week(s), or the like. [Thus, a time range]” See also Brun [0059-0060] “At S116, the text content 24 of...a new micro-blog [Thus, associated with a second time range.] may be processed in a similar manner to the hashtag, i.e., natural language processed by the parser 44 and opinion identified by the sentiment analysis component 46. In this embodiment, the hashtags [i.e. first metadata tag]” See Brun [0111] “the hashtag may be associated with other information, such as the time(s) 20 [Thus, associating a second temporal identifier] at which it was used, extracted from the micro-blog(s) [i.e. new micro-blog] in which it was used.” See Brun [0020] “ opinion extraction system includes memory [Thus, a data structure] which stores a lexicon of hashtags in which at least some of the hashtags are each associated with opinion information [Thus at least a second description with second temporal identifier (based on a new micro-blog)])

Regarding claim 15, Brun-Franceschini teaches all of the elements of claim 2 in method form rather than system form. Brun also discloses a system [0034]. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 15.

Regarding claim 18 Brun-Franceschini teaches all of the elements of claim 8 in method form rather than system form. Brun also discloses a system [0034]. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to those elements of claim 18.

Regarding claim 19, Brun-Franceschini teaches all of the elements of claim 9 in method form rather than system form. Brun also discloses a system [0034]. Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to those elements of claim 19.

Regarding claim 22, Brun-Franceschini, teaches all limitations and motivations of claim 21, further comprising: identifying social media content comprising both the first metadata tag and a reference to supplemental content that is external to the social media content; (See Franceschini [0107] “ One embodiment provides the capability to determine the meaning (or meanings) of a hashtag presented in a user's social media application (e.g., TWITTER).  Typically, it is very difficult for a computer to understand the meaning of a hashtag from a single tweet because of the length of the tweet and the lack of context it has about the tweet. However, if one regards a large collection of tweets as the reference corpus, then analysis of this larger amount of text has a higher probability of successfully being able to define the meaning (or meanings, in case it has multiple senses) because analysis of the tweets' text using the embodiments described herein will result in linkages [i.e. reference] into an existing concept graph with higher probability than if a single tweet was employed. Here, the concept graph [Thus, supplemental content] could be derived using Wikipedia, freebase, or other data sources [i.e. supplemental content that is external to the social media content].”)

receiving a search query comprising the first metadata tag; and providing both the first description for the first metadata tag and the supplemental content as search results for the query. (See Franceschini [0090-0091] “For example, it is assumed that the reference corpus of data is the external web pages of IBM Researchers (http://researcher.ibm.com) which are a collection of web pages in which researchers describe their research interests, education, projects, list their papers, etc. For the concept graph, it is assumed that Wikipedia is used as the knowledge base. Wikipedia articles may be assigned to nodes in the concept graph, and the edges between nodes may be hyperlinks referencing a Wikipedia article from another Wikipedia article [i.e. supplemental content]. As an example, assume that the string of text is “Mambo” [i.e. metadata tag]. In the context of the IBM Researchers corpus of data, “Mambo” is an IBM project that relates to computing processor simulations, unlike the sense of a music or a dance as it may be more commonly known in a general context. It is assumed that this sense of Mambo (the IBM project) is not present in the concept graph, and thus is an opportunity to demonstrate the embodiments described in here. As shown in FIG. 3, the term “Mambo” is entered in box 302. [Thus, receiving a search query comprising the first metadata tag; and providing both the first description for the first metadata tag and the supplemental content as search results for the query]”)

Regarding claim 23, Brun-Franceschini teaches all of the elements of claim 21 in method form rather than system form. Brun also discloses a system [0034]. Therefore, the supporting rationale of the rejection to claim 21 applies equally as well to those elements of claim 23.

Regarding claim 24, Brun-Franceschini teaches all of the elements of claim 12 in method form rather than system form. Brun also discloses a system [0034]. Therefore, the supporting rationale of the rejection to claim 12 applies equally as well to those elements of claim 24.

Regarding claim 25, Brun-Franceschini teaches all of the elements of claim 22 in method form rather than system form. Brun also discloses a system [0034]. Therefore, the supporting rationale of the rejection to claim 22 applies equally as well to those elements of claim 25.

Regarding claim 26, Brun-Franceschini teaches all of the elements of claim 21 in method form rather than computer readable medium form. Brun also discloses a computer readable medium [0065]. Therefore, the supporting rationale of the rejection to claim 21 applies equally as well to those elements of claim 26.

Regarding claim 28, Brun-Franceschini teaches all of the elements of claim 12 in method form rather than computer readable medium form. Brun also discloses a computer readable medium [0065]. Therefore, the supporting rationale of the rejection to claim 12 applies equally as well to those elements of claim 28.

Claims 4, 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Brun-Franceschini in view of Rinearson (US Patent Application Publication No. US 20100042615 A1).

Regarding claim 4, Brun-Franceschini discloses all limitations and motivations of claim 3, further comprising: receiving a query comprising the first metadata tag; identifying the expanded first metadata tag as an expansion of the first metadata tag; and providing the first description for the first metadata tag and a metadata tag suggestion, comprising the second metadata tag, as a query result for the query. (See Brun [0061] “At S120, a query 66 may be received for a given topic, such as a proper name, e.g., a person, event, object, or the like.” See also Brun [0030-0031] “ A “topic” can be a proper name or other predefined noun or noun phrase or the like which is of interest and for which opinion dependencies with polar terms can be extracted. This information can be stored in a hashtag lexicon” See also Brun [0036] “The parser may tag some of the words with topics, e.g., which identify them as named entities...In this way, some of the identified dependency relations can include words or phrases which have been tagged as topics [Thus, topics can be tags (i.e. metadata tags)]” See also Brun [0040] “ An opinion detection component 54...receives as input a query 56, which may include a specified topic [i.e. a first metadata tag]” See also Brun [0062-0063] “At S122 an opinion 68 on the topic is automatically generated, by the opinion detection component 54, by accessing the lexicon 52, i.e., based on the processed hashtags which are indexed [Thus, identifying the expanded first metadata tag] as referring to that topic...At S124, the opinion 68 may be output from the system, e.g., to the client device, or may be further processed by the system. [Thus, providing the first description for the first metadata tag as a query result for the query]”)

Brun-Franceschini does not disclose a metadata tag suggestion, comprising the second metadata tag, as a query result for the query.

However,  Rinearson discloses a metadata tag suggestion, comprising the second metadata tag, as a query result for the query. (See Rinearson [0021] “ an arena [i.e. query result] may refer to an aggregation of one or more content items, metadata items, or the like (e.g., items that that are related to a particular topic or that have other features in common (e.g., time, place, etc.)).” See also Rinearson [0066] “ the aggregation criteria may be received in real time responsive to a search, a query, or the like. [Thus, the arena is a search query result]” See also Rinearson [0057] “The text tags, or other aggregation criteria (e.g., key words, location ranges, time ranges, etc.), may be used to search for one or more content items [Thus, at least a first content] and/or metadata items on the website that are relevant to a topic, interest, event, or the like.”  See also Rinearson [0013] “As used herein, metadata (also referred to as “metadata tags” or “tags”) may refer to any data that describes and/or provides context to other data (e.g., content or other metadata)...metadata [i.e. metadata tags] may include, but is not limited to: descriptive text (e.g., a title, a description, authoring technique, etc.), keywords, time identifiers (e.g., a timeframe, a particular time, a duration, etc.) [Thus, metadata tag comprising multiple textual characters]” See also Rinearson [0037] “metadata and/or tagging information may be obtained from the content item  [Thus, the first content comprising a first metadata tag]” See also Rinearson [0057] “ the metadata, metadata ratings, the tags 250, and/or the tag ratings 252 may be used in determining whether a particular content item 215 and/or metadata item 220, 225, 230, 235, and 240 [Thus, a metadata tag suggestion, comprising at least a second metadata tag] should be included in an arena [Thus, as a query result for the query]. For example, to generate an arena related to the Taj Mahal, one or more text tags may be compared against metadata (tags) associated with the content (e.g., a “Taj Mahal” tag, an “Africa” tag, a “Mountain” tag [Thus, identifying a second metadata tag related to a first metadata tag], and the like).”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Brun step s124 output to incorporate the teachings of Rinearson to include a metadata tag suggestion, based on metadata rating, comprising a second metadata tag as a query result.

One would be motivated to do so to obtain relevant results [Rinearson 0068]

Regarding claim 16, Brun-Franceschini in view of Rinearson teaches all of the elements of claims 3 and 4 in method form rather than system form. Brun also discloses a system [0034]. Therefore, the supporting rationale of the rejection to claims 3 and 4  applies equally as well to those elements of claim 16.

Regarding claim 27,  Brun-Franceschini in view of Rinearson teaches all of the elements of claims 3 and 4 in method form rather than computer readable medium form. Brun also discloses a computer readable medium [0065]. Therefore, the supporting rationale of the rejection to claims 3 and 4 applies equally as well to those elements of claim 27.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brun-Franceschini in view of Gade (US Patent Publication No. US 9509643 B1).

Regarding claim 11,  Brun-Franceschini teaches all limitations and motivations of claim 21

Brun-Franceschini does not explicitly disclose responsive to determining that the expanded first metadata tag corresponds to at least one of spam or explicit content, marking at least one of the first metadata tag or the first description as at least one of spam or explicit content. 

However, Gade discloses responsive to determining that the expanded first metadata tag corresponds to at least one of spam or explicit content, marking at least one of the first metadata tag as at least one of spam or explicit content. (See Gade Col. 18, lines 56-62 “the content discovery module (150) includes functionality to identify relevant content based on messages and/or accounts of the messaging platform (100) [Examiner noted that expanded metadata tag are determined by content as claimed as claimed in claim 21]. In one or more embodiments, the content discovery module (150) can be configured to identify a content type (e.g., uniform resource locators (URLs), images, news URLs, hashtags [e.g. first metadata tag] , search terms, advertisements, etc) [Thus, metadata tags is a type of content based on messages]” See also Gade Col. 7, lines 57-62  “the content discovery module (150) includes functionality to weight the initial accounts based on a spam rating and/or flag [Thus, marking]. In one or more embodiments, the spam rating is a numerical value representing a probability that a given message [i.e. metadata tag] includes spam [Thus, determining] and/or a percentage of spam indicators [Thus,  marking at least one of the first metadata tag as spam]”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Brun to incorporate the teachings of Gade to determining that the expanded first metadata tag corresponds to at least one of spam or explicit content, marking at least one of the first metadata tag as at least one of spam or explicit content.

One would be motivated to do so to effectively exclude content based on spam content flags (See Gade Col. 6, lines 17-26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362.  The examiner can normally be reached on 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU M MOFIZ can be reached on (571) 272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161     

























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161